J-A14017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAQUEL SHAMON TIRADO                       :
                                               :
                       Appellant               :   No. 1225 WDA 2019

         Appeal from the Judgment of Sentence Entered March 23, 2018
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0003831-2016


BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 22, 2020

       Jaquel Shamon Tirado appeals from the judgment of sentence entered

after a jury convicted him of First-Degree Murder and numerous other crimes:

Aggravated Assault – Causing Bodily Injury, Aggravated Assault – Causing

Bodily Injury with a Deadly Weapon, Recklessly Endangering Another Person

(“REAP”), Tampering with Physical Evidence, Possessing Instruments of Crime

(“PIC”), Conspiracy to commit Murder, Conspiracy to commit Aggravated

Assault – Causing Bodily Injury, Conspiracy to commit Aggravated Assault –

Causing Bodily Injury with a Deadly Weapon, and Persons not to Possess

Firearms.1 Tirado challenges the sufficiency of the evidence. We affirm.

       Tirado was charged in December 2016, with offenses related to the

killing of Stephen Bishop on Cottage Street in Erie. Tirado was a juvenile at
____________________________________________


118 Pa.C.S.A. §§ 2502(a), 2702(a)(1), 2702(a)(4), 2705, 4910(1), 907, 903,
and 6105(a)(1), respectively.
J-A14017-20



the time of the crime, but the charges were in criminal court. At a jury trial,

the investigating officer, Detective Christopher Janus, testified and narrated

surveillance video depicting Victim and Tirado. Video from various cameras

showed Tirado and two other individuals approach Victim and continue to walk

with him. N.T., Day 2, 178. Tirado and one of those individuals were

supporting the right pockets of their pants, as if the pockets contained

firearms. Id. at 181, 183, 185-86, 190. One of the videos showed Victim,

Tirado, and the others entering Cottage Street, after which the sound of eight

gunshots could be heard. Id. at 193-95. The video shows Tirado and another

individual 18 seconds later running from the scene. Id. As they ran, their right

hands supported an item in each of their right pants pockets. Id. The videos

showed Tirado wearing a white t-shirt and tan pants, and did not capture

anyone else wearing tan pants and a white shirt at the time of the shooting.

Id. at 198.

      Detective Janus testified on cross-examination that Tirado’s cousin, Eli

Tirado, was a suspect, as the police officers believed he was there at the time

of the shooting. N.T., Day 3, 96. Police found Eli’s cell phones, jacket, and

cigarette pack near the property where they recovered Victim’s body. Id. at

90. However, at the time of the trial, Detective Janus testified that “based on

[his] investigation now, [he] would call [Eli] a victim.” Id. The officers also

interviewed numerous other individuals as potential persons of interest. Id.

at 88-103. Detective Janus stated that the people mentioned were

“investigated and cleared.” Id. at 103. Detective Janus further testified that

                                     -2-
J-A14017-20



the video showed one of the individuals with Tirado, Keyon Lucas, was on foot,

and another, Xavier Wykoff, was on a bike. Id. at 105. Police did not charge

either one in relation to the shooting.

      An eyewitness, Ralph Green, testified that he was sitting on his porch,

which was near the scene of the shooting, and he saw two teenagers lure

Victim down the street. Id. at 199. Green said one of the teenagers was

wearing a white shirt and tan or gray pants. Id. at 198. He heard gunshots,

but did not see the shooting. Green said he then looked down the street and

saw Victim stagger to a porch, and the person in tan or gray pants put a gun

in his pants pocket, follow the Victim to a porch, and then run from the scene.

Id. at 197, 200, 202, 205-06, 211. Green also testified that the individual

with a white shirt and tan or gray pants had braids. Id. at 200-01. Green

could not identify the face of the individual with the white shirt and tan or gray

pants. Id. at 203-05.

      The officers investigating the shooting, sent photos captured from the

video to other officers for assistance with identification. N.T., Day 2, at 187-

88. Officer Justin Landfried testified that he viewed the still frame from the

video and recognized Tirado from prior encounters, which included 15 to 20

face-to-face interactions. N.T., Day 3, at 190-91. He was 100% confident in

his identification, and previously had seen Tirado wearing a white t-shirt and

tan pants. Id. at 192.

      Officer Dave Madurski testified that a couple hours after the shooting,

he knocked on a door on the street where the video surveillance had last

                                      -3-
J-A14017-20



captured the fleeing suspects. N.T., Day 3, at 217-19. He found Tirado in an

upstairs bedroom, holding a baby. Id. at 219-220. Officer Madurski testified

that Tirado seemed nervous, was sweating, was wearing black shorts and no

shirt, his hair was styled as a “short afro,” and the interaction was “awkward.”

Id. at 221. He testified that “[i]t appeared as if the stage had been set.” Id.

      After obtaining a warrant, police officers searched Tirado’s residence,

and discovered white t-shirts and a pair of tan pants. Id. at 228, 232, 237.

The pants were in a plastic garbage bag in Tirado’s bedroom. The bag also

contained a label discarded from a new article of clothing. N.T., Day 4, at 41;

N.T., Day 3, at 232-34.

      Police officers recovered two types of bullets – .9 mm bullets from

Victim’s body and .32 caliber bullets at the scene. N.T., Day 2, at 149-54,

168. An expert in primer gunshot residue analysis and interpretation, Allison

Laneve, testified that the tan pants found at Tirado’s residence bore gunshot

residue. The residue was on the front of both legs of the pants, and the right

pants pocket. N.T., Day 4, at 69-71. A forensic DNA scientist, Joseph Kukosky,

testified that DNA testing on material recovered from the zipper of the tan

pants revealed a Y chromosome identical to Tirado’s Y chromosome. N.T., Day

4, at 30. Kukosky stated that the material could have been from Tirado or any

of Tirado’s paternal male relatives. Id. at 31.

      A forensic pathologist, Dr. Eric Vey, testified that the Victim died “as a

result of a gunshot wound to the chest, with the entrance in the left proximal

arm.” N.T., Day 2, at 119. He stated that a bullet entered Victim’s left arm

                                     -4-
J-A14017-20



and wounded a number of major organs, including Victim’s left lung,

brachiocephalic artery, and trachea. Id. at 122-23. He said that a second

bullet entered his right foot. Id. at 120

      The jury found Tirado guilty as above, and the trial court imposed an

aggregate sentence of 42 years to life in prison. Tirado filed a post-sentence

motion, which the trial court denied. After Tirado obtained reinstatement of

his appellate rights nunc pro tunc through a timely Post Conviction Relief Act

petition, he filed this appeal. His issue on appeal challenges the sufficiency of

the evidence:

         Whether the Commonwealth failed to present sufficient
         evidence to find [Tirado] guilty beyond a reasonable doubt
         of murder of the first degree, conspiracy to commit murder
         of the first degree, aggravated assault, conspiracy to
         commit aggravated assault, recklessly endangering another
         person, tamper with/fabricate physical evidence, possession
         of an instrument of crime, and possession of a firearm
         prohibited?

Tirado’s Br. at 3.

      When reviewing a challenge to the sufficiency of the evidence, we “must

determine whether the evidence admitted at trial, and all reasonable

inferences drawn therefrom, when viewed in a light most favorable to the

Commonwealth as verdict winner, support the conviction beyond a reasonable

doubt.” Commonwealth v. Feliciano, 67 A.3d 19, 23 (Pa.Super. 2013) (en

banc) (quoting Commonwealth v. Stokes, 38 A.3d 846, 853-854 (Pa.Super.

2011)). “Where there is sufficient evidence to enable the trier of fact to find

every element of the crime has been established beyond a reasonable doubt,


                                      -5-
J-A14017-20



the sufficiency of the evidence claim must fail.” Id. (quoting Stokes, 38 A.3d

at 853). This standard applies equally where the Commonwealth’s evidence is

circumstantial. Commonwealth v. Patterson, 180 A.3d 1217, 1229

(Pa.Super. 2018).

      Tirado first argues the Commonwealth presented insufficient evidence

to   support   the   First-Degree   Murder   conviction.   He   maintains   the

Commonwealth did not prove that he was the perpetrator of the killing or that

he had the specific intent to kill. He argues that the presence of gunshot

residue on the pants meant only that the person wearing the pants was nearby

when a firearm discharged, not that the person wearing the pants fired a gun.

He also claims that the DNA from the button and zipper from the tan pants

matched Tirado’s Y chromosomal sample. He claims this could have matched

his cousin, Eli Tirado, whom police also questioned. Tirado further points out

that Green testified that the person with a white shirt and tan pants had

braided hair, and notes that he did not have braided hair when an officer spoke

with him later that day. Tirado also highlights that Green testified that he did

not see the shooter’s face and did not make an in-court identification.

      Tirado further claims that the Commonwealth failed to prove he had a

specific intent to kill. He argues that the bullet entered Victim’s left arm and

right foot, which are not vital organs. He asserts that the evidence therefore

does not support an inference of specific intent.

      “To sustain a conviction for first-degree murder, the Commonwealth

must prove that: (1) a human being was unlawfully killed; (2) the accused

                                     -6-
J-A14017-20



was responsible for the killing; and (3) the accused acted with malice and a

specific intent to kill.” Commonwealth v. Williams, 176 A.3d 298, 306-07

(Pa.Super. 2017) (citing Commonwealth v. Ballard, 80 A.3d 380, 390 (Pa.

2013)). “A jury may infer the intent to kill ‘based on the accused’s use of a

deadly weapon on a vital part of the victim’s body.’” Id. at 307 (citation

omitted) (quoting Commonwealth v. Sanchez, 36 A.3d 24, 37 (Pa. 2011)).

      The trial court concluded the Commonwealth presented sufficient

evidence to prove beyond a reasonable doubt that Tirado committed First-

Degree Murder. It noted that that the autopsy established that the Victim died

from a gunshot wound to the chest. The court further pointed out that the

surveillance video showed Tirado and others with the Victim immediately prior

to the shooting, and depicted Tirado and another individual supporting their

right pockets, as if the pockets contained guns, and an eyewitness testified

that Tirado put a gun back in his pocket and fled the scene.

      After review of the briefs, the certified record, and the well-reasoned

opinion of the Honorable Stephanie Domitrovich, we agree that the evidence

was sufficient to prove First-Degree Murder beyond a reasonable doubt. We

thus affirm based on the trial court’s opinion. Trial Court’s Opinion, filed Oct.

15, 2019, at 5-7 (“1925(a) Op.”). We add only that Tirado’s arguments go to

the weight of the evidence, and do not render it insufficient as a matter of

law. The jury saw both the video and Tirado, and heard all of the testimony,

and was capable of resolving any discrepancies and determining whether

Tirado was, in fact, the shooter.

                                      -7-
J-A14017-20



      Tirado’s challenge to the finding that Tirado had a specific intent to kill

likewise fails. Although the bullet entered Victim’s left arm, it penetrated his

chest, suggesting that killing Victim was the shooter’s intention all along. This,

coupled with the evidence that Tirado and another individual lured Victim to

the location, while appearing to carry weapons in their pockets, supports a

finding that Tirado had the specific intent to kill.

      Tirado also claims the Commonwealth presented insufficient evidence to

support the aggravated assault convictions. He argues the Commonwealth did

not establish that he was the individual responsible for causing Victim’s

injuries, or that the injuries arose from Tirado’s use of a deadly weapon.

      The two convictions for aggravated assault required the Commonwealth

to prove two slightly different things. One required proof that Tirado

“attempt[ed] to cause serious bodily injury to another, or cause[d] such injury

intentionally, knowingly or recklessly under circumstances manifesting

extreme indifference to the value of human life,” while the other required

evidence that he “attempt[ed] to cause or intentionally or knowingly cause[d]

bodily injury to another with a deadly weapon,” 18 Pa.C.S.A. § 2702(a)(1),

(a)(4), respectively. A deadly weapon for this purpose includes “[a]ny firearm,

whether loaded or unloaded . . . .” 18 Pa.C.S.A. § 2301.

      The trial court concluded the Commonwealth presented sufficient

evidence to support the conviction for Aggravated Assault under Section

2702(a)(1). It reasoned the evidence proved that Tirado and another

individual were carrying items in their front pants pockets, there was gunshot

                                       -8-
J-A14017-20



residue on the pants recovered from Tirado’s residence, Green saw Tirado put

a gun back in his pocket, and the video showed Tirado and another individual

leaving the scene. It further concluded the evidence established Tirado

knowingly caused bodily injury to another with a deadly weapon, and therefore

supported the conviction under Section 2502(a)(4), as Victim died from a

gunshot wound. After reviewing the briefs, the certified record, and the trial

court’s opinion, we agree with the trial court’s analysis and affirm on basis of

its opinion. 1925(a) Op. at 10-11, 12-13.

      Tirado next claims the Commonwealth failed to establish the Conspiracy

to commit Murder conviction and the Conspiracy to commit Aggravated

Assault convictions. Tirado argues the Commonwealth did not prove an

agreement existed between Tirado and any other individual, noting the police

did not charge anyone else in connection with the crime. Tirado also claims

the Commonwealth failed to prove that there was an agreement between

Tirado and another individual whose intent or purpose it was to commit

Aggravated Assault, or that Tirado attempted to cause serious bodily injury.

      “[T]o prove the existence of a criminal conspiracy, the Commonwealth

must demonstrate that the defendant: ‘(1) entered an agreement to commit

or aid in an unlawful act with another person or persons, (2) with a shared

criminal intent and, (3) an overt act was done in furtherance of the

conspiracy.’” Commonwealth v. Chambers, 188 A.3d 400, 409-10 (Pa.

2018) (quoting Commonwealth v. Rios, 684 A.2d 1025, 1030 (Pa. 1996)).

“Proving the existence of such an agreement is not always easy, and is rarely

                                     -9-
J-A14017-20



proven with direct evidence.” Id. at 410 (citing Commonwealth v. Spotz,

716 A.2d 580, 592 (Pa. 1998)). The Commonwealth may prove a conspiracy

“inferentially by showing the relation, conduct, or circumstances of the parties,

and the overt acts of alleged co-conspirators are competent as proof that a

criminal   confederation    has   in    fact    been   formed.”   Id.   (quoting

Commonwealth v. Kennedy, 453 A.2d 927, 930 (Pa. 1982)).

      Here, the trial court concluded the Commonwealth presented sufficient

evidence to support the Conspiracy to commit Murder conviction. It reasoned

that Tirado and another individual were with Victim prior to the shooting, that

they lured Victim onto the street, and that Tirado and the other individual

were protecting items in their right front pockets, and presented evidence that

Victim was dead. After reviewing the briefs, the record, and the trial court’s

opinion, we affirm based on the trial court’s opinion. 1925(a) Op. at 9-10, 11-

12, 13-14.

      The trial court also rejected the challenge to the convictions for

Conspiracy to commit Aggravated Assault. It reasoned the evidence

established that Tirado and another individual were following Victim and lured

Victim to the street, and Victim was shot and killed. After reviewing the briefs,

the record, and the trial court’s opinion, we affirm on the basis of the trial

court’s opinion. Id. at 11-12.

      Tirado next argues the Commonwealth failed to present sufficient

evidence to support the REAP conviction. He claims the Commonwealth




                                       - 10 -
J-A14017-20



presented no evidence that he was the person responsible for causing Victim’s

injuries.

      A person commits REAP if the person “recklessly engages in conduct

which places or may place another person in danger of death or serious bodily

injury.” 18 Pa.C.S.A. § 2705; see Commonwealth v. Reynolds, 835 A.2d

720, 727 (Pa.Super. 2003).

      The trial court concluded the evidence was sufficient to support the REAP

conviction, reasoning Victim was lured onto the street, and shot by a man

wearing a white t-shirt and gray or tan pants, and the shooting caused Victim’s

death. The court concluded that the evidence also established Tirado’s identity

as the perpetrator. After reviewing the briefs, record, and trial court’s opinion,

we affirm based on the trial court’s opinion. 1925(a) Op. at 15.

      Tirado also claims the Commonwealth failed to prove he tampered with

evidence. He argues the Commonwealth failed to prove he was aware he was

the subject of an official investigation, and that he attempted to, or succeeded

in, concealing the pants.

      The crime of tampering with evidence occurs when a person “believing

that an official proceeding or investigation is pending or about to be instituted

. . . alters, destroys, conceals or removes any record, document or thing with

intent to impair its verity or availability in such proceeding or investigation.”

18 Pa.C.S.A. § 4910(1); see Commonwealth v. Toomer, 159 A.3d 956, 961

(Pa.Super. 2017).




                                     - 11 -
J-A14017-20



      Here, the trial court found the Commonwealth presented sufficient

evidence to support the tampering with evidence conviction. It noted that

there was evidence that police recovered from Tirado’s residence a bag of

trash containing the pair of tan pants matching pants that Tirado was seen

wearing at the time of the crime, and that the Commonwealth presented

evidence that Tirado knew, or should have known, an investigation would

follow the shooting. We agree and, after reviewing the briefs, record, and trial

court’s opinion, we affirm on the basis of the trial court’s opinion. 1925(a) at

16-17.

      In the last two sections, Tirado claims the Commonwealth failed to

present sufficient evidence to sustain the conviction for PIC and Possession of

a   Firearm   Prohibited.   He   argues   both   convictions   fail   because   the

Commonwealth did not present evidence he was in possession of a weapon.

      The crime of PIC occurs when a person “possesses any instrument of

crime with intent to employ it criminally.” 18 Pa.C.S.A. § 907(a). The trial

court found the evidence here sufficient to meet that definition because,

among other evidence, Green testified he saw Tirado place a gun back into

Tirado’s pocket. We agree, and, after review of the briefs, the record, and the

trial court’s opinion, we affirm based on the trial court’s opinion. 1925(a) Op.

at 17-18.

      Tirado’s sufficiency challenge to the Persons not to Possess a Firearm

conviction does not appear in Tirado’s Rule 1925(b) statement. He therefore




                                     - 12 -
J-A14017-20



waived the claim. See Pa.R.A.P. 1925(b)(4)(vii). In any event, even if he had

preserved the claim, we would conclude it lacked merit.

      The statute governing Persons not to Possess a Firearm, 18 Pa.C.S.A. §

6105, provides that a person prohibited from possessing a firearm pursuant

to subsection 6105(b), “within or without this Commonwealth, . . . shall not

possess, use, control, sell, transfer or manufacture or obtain a license to

possess, use, control, sell, transfer or manufacture a firearm in this

Commonwealth.” 18 Pa.C.S.A. § 6105.

      The parties stipulated that Tirado was a minor at the time of the crime

and could not lawfully possess a firearm. See 18 Pa.C.S.A. § 6110.1. Further,

the Commonwealth presented evidence that Tirado possessed a firearm,

including that he was supporting his pocket as though it contained a firearm,

and Green saw Tirado put the firearm back in his pocket. This was sufficient

to support the conviction.

      In sum, we conclude the Commonwealth presented sufficient evidence

to support all convictions. We therefore affirm the judgment.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2020

                                   - 13 -
                                                                                  Circulated 08/27/2020 12:05   P




 COMMONWEALTH OF PENNSYLVANIA                                   IN THE COURT OF COMMON PLEAS
                                                            :   OF ERIE COUNTY, PENNSYLVANIA
         v.
                                                            :   CRIMINAL DIVISION
 JAQUEL SHAMON TIRADQ,
           Appellant
                                                            :   CR 3831 of 2016

                                                            :   1225 WDA 2019




 Appearances: Emily M. Merski, Esq., for Appellant Jaquel Shamon Tirado
              John H. Daneri, Erie County District Attorney, for Appellee Commonwealth
                     Of Pennsylvania


                                           1925(a) OPINION

 Domitrovich, J., October 15th, 2019

        On July 30th, 2019, this Trial Court granted the request of Appellant Jaquel Shamon

 Tirado [hereinafter Appellant] by and through his counsel's "Supplement to Motion for Post -

Conviction Collateral Relief" [hereinafter Supplemental PCRA], with no objection by the

Commonwealth, to reinstate Appellant's appellate rights nunc pro tunc. Appellant's counsel,

Emily M. Merski, Esq., on appeal raises nine (9) issues as to the sufficiency of the evidence
                                                                                              of
nine (9) of his ten (10) criminal convictions and also raises an issue as to an allegation
                                                                                           of
prosecutorial misconduct in Commonwealth's closing argument. This Trial Court provides the

following procedural history:

       On December 22nd, 2016, the District Attorney's Office filed a Criminal Tnformation

charging Appellant and his co-conspirators with shooting and killing Stephen Bishop
                                                                                    [hereinafter
Victim] at or near the 2000 block of Cottage Street in Erie, Pennsylvania. The District
                                                                                        Attorney's
Office filed the following criminal counts against Appellant: Criminal Homicide/Murder,
                                                                                        in
violation of 18 Pa.C.S.   §   2501(a); Aggravated Assault, in violation of 18 Pa.C.S.   §   2702(a)(1);

                                             Page   1   of 29
    Aggravated Assault, in violation of 18 Pa.C.S.          §   2702(a)(4); Recklessly Endangering Another

    Person, in violation of 18 Pa.C.S.         §   2705; Firearms not to be carried without a License, in

    violation of 18 Pa.C.S.      §   6106(a)(1); Possession of Firearm by a Minor, in violation of 18

 Pa.C.S. §6110.1(a); Tampering with or Fabricating Physical Evidence, in violation of 18 Pa.C.S.

    §    4910(1); Possessing Instruments of Crime, in violation of 18 Pa.C.S.              §   907(a); Criminal

 Conspiracy-Criminal Homicide/Murder under 18 Pa.C.S. 2501(a), in violation of 18 Pa.C.S.

 §      903; Criminal Conspiracy -Aggravated Assault under 18 Pa.C.S. 2702(a)(1), in violation of 18

Pa.C.S.        §   903; Criminal Conspiracy -Aggravated Assault under 18 Pa.C.S. 2702(a)(4), in

violation of 18 Pa.C.S.      §   903; and Possession of Firearms Prohibited, in violation of 18 Pa.C.S.

§       6105(a)(1).

             On March 21st, 2017, Appellant, by and through his prior counsel, Nathaniel E. Strasser,

Esq., filed Appellant's Petition for Writ of Habeas Corpus. On April 19th, 2017, a hearing was

held on Appellant's Petition for Writ of Habeas Corpus at which time this Trial Court heard

expert testimony from toolmark examination expert Corporal Dale Weimer. This Trial Court also

considered the Preliminary Hearing testimony from Detective Michael Hertel of the City of Erie

Police from November 18th, 2016. By Opinion and Order dated May                  1st,   2017, this Trial Court
concluded the Commonwealth failed to produce sufficient evidence as to the specific barrel

length of the firearm used by Appellant to support the charges of Firearms Not to be Carried

Without a License (18 Pa.C.S.          §   6106(a)(1)) and Possession of Firearms by a Minor (18 Pa.C.S.

§       6110.1(a)). Specifically, no testimony or evidence was presented regarding a specific barrel

description of the handgun, nor was any testimony or evidence presented demonstrating an

analysis of shell casings found at the scene was performed to determine the type of firearm used.




                                                    Page 2 of 29
Thus, this Trial Court granted Appellant's Petition for Writ of Habeas Corpus to the extent this

Trial Court dismissed Counts Five and Six from his Criminal Information.

        After jury selection, a jury trial was held on August     1st, 2nd,   and 3rd, 2017. On August 3rd,

2017, the jury returned verdicts of guilty against Appellant on all ten of the following charges:

Criminal Homicide/Murder, Criminal Conspiracy/Murder of the First Degree, two counts of

Aggravated Assault, two counts of Criminal Conspiracy/Aggravated Assault, Recklessly

Endangering Another Person, Possession of Instruments of a Crime, Tampering Evidence, and

Person Not to Possess Firearms.

        On March 29th, 2018, Appellant's counsel filed a Motion for Judgment of Acquittal

arid/or Motion for New Trial. On April 11th, 2018, argument was held on said Motions, and by

Order dated the same day, April    11th,   2018, this Trial Court directed both counsel for Appellant

and Commonwealth to file Memoranda of Law on the relevant issues presented in Appellant's

Motion. On May       1st,   2018, Appellant's counsel filed a Motion for Extension to File

Memorandum of Law wherein counsel for Appellant indicated the court reporter needed

additional time to transcribe the relevant portions of the jury trial in this matter. By Order dated

May   rd, 2018, this Trial Court granted Appellant's Motion for Extension to             File Memorandum

of Law. On June     4th, 2018,   Appellant's counsel filed Appellant's Memorandum of Law in

Support of Appellant's Post -Sentence Motion, and on June                       12th,   2018, counsel for

Commonwealth filed a Memorandum of Law in Opposition to Appellant's Post -Sentence

Motion. Before this Trial Court issued its decision on Appellant's Motion, Appellant's counsel

provided to this Trial Court the following relevant transcripts: testimony of Detective

Christopher Janus [hereinafter Detective Janus] from August lst and                        3rd,   2017, and

Commonwealth's closing argument from August           2nd,   2017. On July 6th, 2018, this Trial Court




                                              Page 3 of 29
 issued an Opinion and Order denying Appellant's Motion for Judgment of Acquittal and/or

 Motion for New Trial.

        On August 7th, 2018, Appellant filed a Notice     of Appeal to the Pennsylvania Superior
 Court of this Trial Court's Post-Sentence Order dated July    6th,   2018. This Trial Court filed its

 1925(b) Order on August 9th, 2018. Appellant filed his Statement of Matters Complained of on

 Appeal on August 29th, 2018. On December 14, 2018, the Pennsylvania Superior Court quashed

 Appellant's appeal for failure of defense counsel file a timely Notice of Appeal as required by

Pa.R.A.P. 902.

         On May 15, 2019 Appellant filed a pro se Post-Conviction Relief Act petition

 [hereinafter PCRA], alleging ineffective assistance of counsel for failure of Appellant's previous

counsel to file a timely Notice of Appeal. On May 17, 2019 Attorney Willian J. Hathaway, Esq.

was appointed as "PCRA counsel." On June 17, 2019, Attorney Hathaway filed Appellant's

"Supplement to Motion For Post-Conviction Collateral Relief." As relevant to the instant

appellate case and as explained earlier, this Trial Court granted Appellant's Supplemental PCRA

on July 30, 2019 to the extent Appellant's appellate rights were restored nunc pro tune.

Appellant's new appellate counsel, Emily Merski, Esq. [hereinafter Appellant's Counsel],

subsequently filed a timely Notice of Appeal on August 9, 2019.

       This Trial Court issued its 1925(b) Order on August 9, 2019 directing Appellant's

counsel to file a concise statement of matters complained on appeal within twenty-one (21) days

of said date. Upon the first request of Appellant's counsel for additional time to review

Appellant's record filed on August 27, 2019, this Trial Court granted her request to file her

concise statement providing an additional ten (10) days. Appellant's counsel then filed a second

request for additional time on September 6, 2019. This Trial Court granted this second request,




                                           Page 4 of 29
 and provided an additional five (5) days for Appellant's counsel to file her concise statement.

 Appellant's counsel filed her "Concise Statement of the Matters Complained on Appeal" on

 September 11, 2019.

        Appellant challenges nine (9) of his ten (10) convictions arguing Commonwealth failed

 to provide sufficient evidence to convict him of those charges. A claim in which the sufficiency

 of the evidence is challenged is a question of law. Commonwealth v. Stahl, 175 A.3d 301, 303

 (Pa. Super. 2017) (citing Commonwealth       v.   Widmer, 560 Pa. 308, 744 A.2d 745, 751 (2000)).

 Evidence is sufficient to support a verdict if it "establishes each material element of the crime

 charged and the commission thereof by the accused, beyond a reasonable doubt." Id. If evidence

 offered in support of the verdict is contradictory to the physical facts "in contravention to human

experience and the laws of nature," then the evidence is insufficient as a matter of law. Id at 303-

04. The court is required to view the evidence in the light most favorable to the "verdict winner"

when reviewing a sufficiency of the evidence claim. Id. at 304.

        Circumstantial evidence alone may be sufficient to convict. Commonwealth       v.   Littlejohn,

250 A.2d 811, 828 (1969). Circumstantial evidence is sufficient as long as the inferences arising

from this evidence prove the facts in question beyond a reasonable doubt. Id.

        To sustain a conviction for Murder         of the First Degree, the jury must find beyond a
reasonable doubt a victim is dead; defendant killed said victim; and did so with specific intent to

kill and with malice. Commonwealth     v.   Bracey, 662 A.2d 1062, 1066 (1995). A court may infer

specific intent from "the use of a deadly weapon upon a vital part of the victim's body." Id.

       At Appellant's trial, in the instant case, Commonwealth presented evidence that when

Officer Carducci arrived at the scene, Victim was "pulseless, no carotid pulse was present,

bleeding profusely from the mouth." (See Notes of Testimony, Jury Trial, Day 2 ("N.T.2.") at pg.




                                             Page 5 of 29
 38:20-24). Furthermore, Officer Carducci stated the breaths Victim was taking at the scene were

 not able to support his life. (N.T.2. at pg. 38:25-39:1).

         Dr. Eric Vey, a forensic pathologist for twenty-five (25) years and licensed in forensic

pathology having done over four thousand (4000) autopsies with approximately five hundred

 (500) to seven hundred fifty (750) autopsies involving fatal shootings, was qualified by this Trial

Court as an expert in forensic pathology. Dr. Vey provided his expert testimony as to the cause

of death of Victim, in which Dr. Vey opined and concluded Victim "died as a result of a gunshot

wound to the chest, with the entrance in the left proximal arm." (N.T.2. at pg. 119:11-12). Dr.

Vey further found and concluded Victim expelled blood from his mouth, and the bullet wounded

a number of major organs such as Victim's left lung, brachiocephalic artery, and trachea. (N.T.2.

at pg. 122:6-123:24). Dr. Vey ultimately concluded Victim's "cause of death, technically, is from

bleeding to death, both internally and externally with a component of having his lungs fill up

with blood." (N.T.2 at pg. 123:12-16) Dr. Vey indicated Victim drowned "in his own blood at

the same time." (Id.) Therefore, Commonwealth presented sufficient evidence to satisfy the first

element of Murder of the First Degree in that Victim is dead.

        The second element is whether sufficient evidence existed to prove beyond a reasonable

doubt Appellant killed the victim. See Bracey at 1066. While showing the video to the jury,

Detective Janus narrated that the video from August 18, 2016 demonstrated Victim was walking

with Appellant and two other individuals prior to the 911 call when Victim was shot. (N.T.2. at

pg. 178:15-24). Detective Janus further indicated that prior to the shooting, Appellant and

another individual were supporting the right pocket of their pants as if their pockets contained

firearms. (N.T.2. at pg. 181:5-13, pg. 183:12-23, pg. 185:13-486:16). Eight gunshots were heard

via audio recordings from the videos. (N.T.2. at pg. 194:13-195:25). Appellant and another




                                             Page 6 of 29
 individual were recorded running away from the scene immediately after Victim was shot.

 (N.T.2. at pg. 194:13-195:25). Appellant and another individual were running from the area with

 their left hands free but with their right hands supporting an item in each of the right pockets of

 their pants. (Id.).

         Ralph Green, a bystander witness, stated on August 18, 2016, he heard gun shots while

he was sitting on his porch. (See Notes of Testimony, Jury Trial, Day 3 ("N.T.3.") at pg. 197:16-

 19). Mr. Green further noted after the gunshots, he witnessed Appellant staring back at him,

placing his gun back into his pants, and proceeding to run away from the scene. (Id.).

Furthermore, Mr. Green stated Appellant was wearing a white t -shirt and tan or grey pants on

August 18, 2016, as Appellant stared back at Mr. Green. (N.T.3. at pg. 200:18-21).

         Moreover, when several of the Erie City Police searched Appellant's residence following

the shooting, police officers discovered white t -shirts and a pair of tan pants. (N.T. 3. at pg.

232:13-19, 237:4-23). This evidence directly corroborated statements made by Ralph Green, a

bystander witness, describing Appellant's clothing earlier on August 18, 2016. (N.T.3. at 200:18-

21). Appellant's pants were found in a plastic bag in his bedroom. (See. Notes of Testimony, Jury

Trial, Day 4 ("N.T.4.") at pg. 41:8-20). Allison Laneve [hereinafter Expert Laneve], Manager

and Forensic Scientist for RJ Lee Group, who has testified approximately one hundred five (105)

times as an expert witness, was qualified by this Trial Court as an expert witness in primer

gunshot residue analysis and interpretation. Expert Laneve stated gunshot residue was found on

both of these tan pants and white t -shirt which were recovered from Appellant's residence.

(N.T.4. at pg. 71:1-22, 74:3-75:4). Moreover, Commonwealth's video evidence shown to the

jury indicated no other individual was wearing the same clothes as Appellant wore on any of the

surveillance videos from August 18, 2016. (N.T.2. at pg. 198:17-25). Therefore, Commonwealth




                                           Page 7 of 29
presented sufficient evidence to satisfy the second element of Murder of the First Degree in that

Appellant killed this Victim.

        For Murder of the First Degree, Commonwealth must satisfy the third element in that

Appellant acted with specific intent to kill and malice. See Bracey at 1066. Detective Janus

stated Appellant and another individual were with the Victim prior to the shooting, as evidenced

by video from August 18, 2016. (N.T.2. at pg. 178:15-24). These individuals were protecting

their right front pants pockets prior to the shooting of Victim as illustrated on the video displayed

to the jury. (N.T.2. at pg. 181:5-13, 183:12-23, 185:13-486:16). Prior to Appellant and another

man luring the Victim down Cottage Avenue, Mr. Green noted he initially saw the Victim on the

sidewalk prior to hearing gunshots. (N.T.3. at pg. 199:20-23). Furthermore as stated in Bracey,

specific intent may be inferred from use of a deadly weapon to a vital area of the victim's body.

Commonwealth    v.   Bracey, 662 A.2d 1062, 1066 (1995). Dr. Vey opined and concluded the bullet

wounded a number of major organs such as Victim's left lung, the brachiocephalic artery, and

the trachea. (N.T.2. at pg. 122:6-123:24). Furthermore, Dr. Vey ultimately concluded Victim

died from a bullet wound thereby bleeding to death, drowning in Victim's own blood. (See

N.T.2. at 123:12-16). Specific intent to kill was inferred from Appellant's conduct and his

actions and, therefore, Commonwealth presented specific evidence to satisfy the third element of

Murder of the First Degree.

       Contrary to argument by Appellant's counsel, Commonwealth did meet its burden of

proof by sufficient evidence proving that Appellant caused the death of Victim as indicated

above. Therefore, Commonwealth presented sufficient evidence to convict Appellant of Murder

of the First Degree thereby satisfying all three elements of Murder of the First Degree.




                                           Page 8 of 29
        As to whether Commonwealth presented sufficient evidence to sustain a conviction for

 Conspiracy to Commit Murder of the First Degree under 18 Pa.C.S. §903, a conviction for

 conspiracy requires: an unlawful agreement or an agreement to do an act in an unlawful manner,

 and an agreement that makes each member criminally responsible for the acts of the other

 members. Commonwealth       v.   Tingle, 419 A.2d 6, 10 (Pa. Super 1980). "[A] conspiracy may be

 inferentially established by showing the relation, conduct or circumstances of the parties, and

 overt acts by the conspirators have been held competent to prove that a corrupt confederation has

in fact been formed." Id. (citing Commonwealth        v.   Roux, supra, 465 Pa. 482, 350 A.2d 867

(1976); Commonwealth    v.   Kinsey, 249 Pa. Super. 1, 8, 375 A.2d 727, 730 (1977)).

        The Commonwealth must present evidence that the goal of the conspiratorial agreement

was to commit first degree murder, and secondly the Appellant entered into a conspiratorial

agreement. Tingle at 10. The overt act necessary to prove conspiracy must be done openly to

accomplish the purpose of the conspiracy. Commonwealth             v.   Cohen, 199 A.2d 139, 154

(Pa.Super. 1964).

       In the instant case, Commonwealth presented sufficient evidence Appellant and another

individual were present with Victim in the moments prior to this shooting. (N.T.2. at pg. 178:15-

24). Furthermore, Commonwealth presented sufficient evidence Appellant and another

individual were walking while protecting an item in their right front pants' pockets. (N.T.2. at

pg. 181:5-13, 183:12-23, 185:13-486:16). Mr. Green noted he initially saw Victim, prior to two

men luring Victim down Cottage Avenue. (N.T.3. at pg. 199:20-23). It is uncontested Victim is

dead achieving the goal sought by the criminal conspiracy; therefore an overt act was present to

sustain Appellant's conviction. In summary, Commonwealth presented evidence from August

18, 2016 in which Appellant and another individual were following Victim, carrying firearms,




                                            Page 9 of 29
 and lured Victim down Cottage Avenue moments before Victim was shot. The overt act proving

 conspiracy, if not the following of Victim while carrying a firearm, would be luring Victim down

 Cottage Avenue immediately before Appellant and another individual shot Victim. Therefore,

 Commonwealth presented sufficient evidence to sustain Appellant's conviction of Conspiracy to

 Commit Murder of the First Degree under 18 Pa.C.S. §903(a)12501(a).

        As to whether Commonwealth presented sufficient evidence to sustain a conviction for

 Aggravated Assault under 18 Pa.C.S. §2702(a)(1), a person is guilty of Aggravated assault if he

 "attempts to cause serious bodily injury to another, or causes such injury intentionally,

knowingly or recklessly under circumstances manifesting extreme indifference to the value of

human life." Commonwealth       v.   Bullock, 170 A.3d 1109, 1119 (Pa.Super. 2017). In order to

convict Appellant of this charge, Commonwealth must have presented sufficient evidence that

Appellant caused serious bodily harm to Victim and Appellant acted intentionally, knowingly, or

recklessly under circumstances manifesting extreme indifference to the value of human life.

        Appellant possessed a firearm capable of causing bodily harm, based on statements by

Detective Janus that demonstrate Appellant and another individual were protecting items in their

right front pants' pockets, and Expert Laneve's opinion that gunshot residue was found on both

Appellant's pants as well as inside the pocket of these same pants. (N.T.2. at pg. 181:5-13,

183:12-23, 185:13-486:16; N.T.4. at pg. 74:3-75:4). Mr. Green stated after watching Victim

being lured back down Cottage Avenue, Mr. Green heard gun shots. (N.T.3. at pg. 199:20-23;

N.T. 3, pg. 197:16-19). Mr. Green then witnessed Appellant placing his gun back into his pants.

N.T.3. at pg. 197:16-19). Video evidence depicted to the jury that Appellant and another

individual ran from the location of the shooting. (N.T.2. at pg. 194:13-195:25).




                                           Page 10 of 29
        In the instant case, elements of aggravated assault are satisfied since Appellant lured

Victim down Cottage Avenue intending to cause serious bodily harm to Victim by way of a

firearm. Commonwealth's evidence clearly showed Appellant acted intentionally by shooting

Victim, knowing the goal Appellant achieved would be death or serious bodily harm to Victim.

The death of Victim constituted obvious serious bodily injury. Therefore, Commonwealth

presented sufficient evidence to convict Appellant of Aggravated assault under           18   Pa.C.S.

§2702(a)(1).

       As to whether Commonwealth presented sufficient evidence to sustain a conviction for

Conspiracy to Commit Aggravated Assault under 18 Pa.C.S. §903, a conviction for conspiracy

requires: an unlawful agreement or an agreement to do an act in an unlawful manner, and an

agreement that makes each member criminally responsible for the acts of the other members.

Commonwealth v. Tingle, 419 A.2d 6, 10 (Pa. Super 1980). "[A] conspiracy may be inferentially

established by showing the relation, conduct or circumstances of the parties, and overt acts by

the conspirators have been held competent to prove that a corrupt confederation has in fact been

formed." Id. (citing Commonwealth        v.    Roux, supra, 465 Pa. 482, 350 A.2d 867 (1976);

Commonwealth    v.   Kinsey, 249 Pa. Super. 1, 8, 375 A.2d 727, 730 (1977)).

       In the instant case, Commonwealth was required to prove a combination of two or more

persons existed, with criminal motive or criminal intent, to do a criminal or unlawful act or a

legal act by criminal or unlawful means. Commonwealth           v.    Petrosky, 166 A.2d 682, 688

(Pa.Super. 1960). The overt act necessary to prove conspiracy must be done openly to

accomplish the purpose of the conspiracy. Commonwealth               v.   Cohen, 199 A.2d 139, 154

(Pa.Super. 1964).




                                              Page 11 of 29
         Commonwealth presented sufficient evidence Appellant and another individual were

 following Victim on August 18, 2016 prior to the shooting. (N.T.2. at pg. 178:15-24).

 Furthermore, Commonwealth presented sufficient evidence Appellant and another individual

 were walking as portrayed on the surveillance video protecting firearm in their right front pants'

 pockets as testified to by Detective Janus. (N.T.2. at pg. 181:5-13, 183:12-23, 185:13-486:16).

 Expert Laneve noted gunshot residue (GSR) was found on Appellant's clothing items recovered

 from the location Appellant resided. (N.T.4. at pg.71:1-22, 74:3-75:4).

        Presence of Appellant and another individual prior to the death of Victim on August 18,

 2016 demonstrated the agreement between the parties to engage in conspiratorial acts.

 Furthermore, bystander witness testimony from Mr. Green that Appellant and another man lured

Victim down Cottage Street sufficiently demonstrated Appellant and another man were engaged

in the criminal act resulting in the death of Victim. (N.T.3. at pg. 199:20-23). Victim, as a result

of being lured by Appellant and the other man down Cottage Avenue, is now deceased achieving

Appellant's criminal goal. Therefore, Commonwealth presented sufficient evidence to convict

Appellant of Conspiracy to Commit Aggravated Assault under 18 Pa.C.S. §903(a)/2702(a)(1).

       As to whether Commonwealth presented sufficient evidence to sustain a conviction for

Aggravated Assault under 18 Pa.C.S. §2702(a)(4), Commonwealth must have proven "attempt[]

to cause or intentionally or knowingly cause[] bodily injury to another with a deadly
                                                                                      weapon."
18 Pa.C.S. §2702(a)(4). A deadly weapon is defined as                   "[a]ny firearm, whether loaded or

unloaded, or any device designed as a weapon and capable of producing death or serious bodily

injury, or any other device or instrumentality which   .   .   .   is calculated or likely to produce death or

serious bodily injury." 18 Pa.C.S. §2301. To convict Appellant of this crime, Commonwealth

must have presented sufficient evidence for the jury to find Appellant caused bodily injury to




                                          Page 12 of 29
 another, acting intentionally or knowingly to achieve such a result, and caused such an injury or

 harm with a deadly weapon.

        Shooting a person with a gun will cause serious bodily injury or death and Victim is now

 deceased as a result of gunshot wounds sustained on August 18, 2016. Commonwealth presented

 sufficient evidence to prove Appellant possessed a gun, a deadly weapon, on August 18, 2016,

 and knew and intended to cause serious bodily harm to Victim.

        Contrary to Appellant's argument, Commonwealth presented sufficient GSR evidence

 which was found from Appellant's clothing recovered at Appellant's residence. (N.T.4. at

pg.71:1-22, 74:3-75:4). Both Appellant's tan pants recovered, and Appellant's right front pants'

pocket tested positive for GSR as shown by expert evidence and testimony. (Id.) Furthermore,

gun shots were heard in the area where Victim was shot. (N.T.3. at pg. 197:16-19). Evidence also

demonstrated Appellant clutched his right front pocket as if Appellant were supporting a firearm

in that pocket. (N.T.2. at pg. 181:5-13, 183:12-23, 185:13-486:16). Therefore,
                                                                               sufficient
evidence existed for this jury to convict Appellant of Aggravated Assault under 18 Pa.C.S.

§2702(a)(4).

       As to whether Commonwealth presented sufficient evidence to prove Appellant was

guilty of Conspiracy to Commit Aggravated Assault under 18 Pa.C.S. §903, an unlawful

agreement or an agreement to do an act in an unlawful manner must exist, and the agreement

makes each member criminally responsible for the acts of the other members. Commonwealth       v.

Tingle, 419 A.2d 6, 10 (Pa. Super 1980). "[A] conspiracy may be inferentially established by

showing the relation, conduct or circumstances of the parties, and overt acts by the conspirators

have been held competent to prove that a corrupt confederation has in fact been formed." Id.




                                         Page 13 of 29
 (citing Commonwealth     v.   Roux, supra, 465 Pa. 482, 350 A.2d 867 (1976); Commonwealth         v.


 Kinsey, 249 Pa. Super.   1, 8,   375 A.2d 727, 730 (1977)).

        In the instant case, Commonwealth was required to prove a combination of two or more

 persons existed, with criminal motive or criminal intent, to do a criminal or unlawful act or a

 legal act by criminal or unlawful means. Commonwealth          v.        Petrosky, 166 A.2d 682, 688

 (Pa.Super. 1960). The overt act necessary to prove conspiracy must be done openly to

 accomplish the purpose of the conspiracy. Commonwealth              v.    Cohen, 199 A.2d 139, 154

 (Pa.Super. 1964).

        Commonwealth presented sufficient evidence Appellant and another individual were

following Victim on August 18, 2016 prior to the shooting. (N.T.2. at pg. 178:15-24).

Furthermore, Commonwealth presented the surveillance videos shown to the jury that Appellant

and another individual when walking, protected items presumed to be firearms in their right front

pants pockets. (N.T.2. at pg. 181:5-13, 183:12-23, 185:13-486:16). Expert Laneve stated gunshot

residue (GSR) was found on Appellant's clothing items recovered from the location Appellant

resided. (N.T.4. at pg.71:1-22, 74:3-75:4).

       Furthermore, video surveillance illustrated Appellant and another individual immediately

prior to the death of Victim on August 18, 2016 demonstrated the agreement between Appellant

and another individual to engage in conspiratorial acts. Bystander witness statements from Mr.

Green demonstrated Appellant and another man lured Victim down Cottage Street and were

sufficient to show Appellant and another man were engaged in the criminal act resulting in the

death of Victim. (N.T.3. at pg. 199:20-23). Victim, as a result of following Appellant and another

man down Cottage Avenue, is now deceased achieving Appellant and the other man's criminal

result. Therefore, Commonwealth satisfied proving elements of conspiracy and provided




                                              Page 14 of 29
  sufficient evidence to convict Appellant of Conspiracy to Commit Aggravated Assault under 18

 Pa.C.S. §903/2702(a)(4).

        As to whether Commonwealth presented sufficient evidence to convict
                                                                            Appellant of
 Recklessly Endangering Another Person (REAP) under 18 Pa.C.S. 2705, "[a] person commits a

 misdemeanor of the second degree if he recklessly engages in conduct which places or may place

 another person in danger of death or serious bodily injury." 18 Pa.C.S. §2705. To convict

 Appellant of REAP, Commonwealth must present sufficient evidence to prove Appellant's

 conduct was reckless, causation, and a particular result must be reached.
                                                                           Commonwealth       v.

 Reynolds, 835 A.2d 720, 727 (Pa.Super. 2003).

        Commonwealth presented sufficient evidence through Ralph Green who saw Victim

 being called back down Cottage Avenue on August 18, 2016. (N.T.3. at pg.
                                                                          199:20-23, pg.
201:11-25). Furthermore, Mr. Green stated he heard a series of gun shots and saw Victim
                                                                                        who
had been shot. (N.T.3. at pg. 197:16-24). Mr. Green also stated he saw a man
                                                                             wearing a white t -
shirt and tan or grey pants place a gun into his pocket and run away. (N.T.3. at pg.
                                                                                     197:16-19,
198:14-18). Victim subsequently died from his wounds, achieving the goal sought by
                                                                                   Appellant.
"But for" Appellant's actions of luring Victim back down Cottage Street to be
                                                                              subsequently shot
by Appellant, Victim would not have been seriously harmed and placed
                                                                     in danger of death.
Appellant's actions on August 18, 2016 directly placed Victim in danger of death or serious

bodily injury. Therefore, Commonwealth presented sufficient evidence to prove
                                                                              Appellant
placed Victim in a dangerous situation resulting in serious bodily injury or
                                                                             death.
Commonwealth sufficiently presented evidence to support the jury's finding of Appellant's guilt

as to Recklessly Endangering Another Person under 18 Pa.C.S. §2705.




                                        Page 15 of 29
         As to whether Commonwealth presented sufficient evidence to convict Appellant           of
 Tampering With or Fabricating Physical Evidence under 18 Pa.C.S. §4910(1), "[al person

 commits a misdemeanor of the second degree if, believing that an official proceeding or

 investigation is pending or about to be instituted, he alters, destroys, conceals or removes any

 record, document or thing with intent to impair its verity or availability in such proceeding or

 investigation." 18 Pa.C.S. §4910(1). Commonwealth must have proven Appellant knew an

 official inquiry into the crime was pending or going to be instituted; Appellant concealed or

 altered the item in question; and Appellant intended the concealed item be impaired as to its

 verity or availability for use in the proceeding or investigation. Commonwealth   v.   Toomer, 159

 A.3d 956, 961 (Pa.Super. 2017).

        In the instant case, sufficient evidence was presented to the jury that a pair of tan pants

were found in a garbage bag upon searching the bedroom of where Appellant was residing.

(N.T.3. at pg. 232:11-19). Furthermore, other items in Appellant's gray trash bag were
                                                                                       soiled
baby diapers, balled up tissues, four potato chip bags, and a label discarded from a new article of

clothing. (N.T.3. at pg. 233:22-234:4). These items were in Appellant's gray trash bag and,

therefore, no longer desired by Appellant. (Id.). Appellant's pants discovered in this bag were

subsequently tested by an expert qualified in primer gunshot residue analysis and interpretation,

Expert Laneve, as to whether gunshot residue was present. Expert Laneve opined and concluded

both the pants and the right front pocket of these pants tested positive for gunshot residue.

(N.T.4, at pg.71:1-22, 74:3-75:4). Mr. Green stated he saw a person wearing a white t -shirt and

tan or grey pants place a firearm into his right front pocket on August 18, 2016. (N.T.3. at pg.

197:16-19; 198:14-18). Commonwealth is entitled to inferences that the reason the pants were




                                         Page 16 of 29
 amongst other trash was because this item was intended to be disposed of after Appellant

 committed this crime.

        Commonwealth presented sufficient evidence Appellant knew or should have known an

 investigation would follow the shooting death of Victim, Appellant, with knowledge of the

 forthcoming investigation, intentionally placed these tan pants among other discarded items in

that trash bag in an attempt to hide evidence of the shooting of Victim on August 18, 2016.

Therefore, as Appellant intended to conceal this item in response to the pending investigation

involving the death of Victim, Commonwealth satisfied all elements for this crime and

sufficiently presented evidence to convict Appellant of Tampering With or Fabricating Physical

Evidence under 18 Pa.C.S. §4910(1).

        As to whether Commonwealth presented sufficient evidence to convict Appellant              of
Possession of an Instrument of Crime under 18 Pa.C.S. §907(a), "[a] person commits a

misdemeanor of the first degree if he possesses any instrument of crime with intent to employ it

criminally." 18 Pa.C.S. §907(a). A conviction for this crime will be upheld if Commonwealth

proves "a defendant possessed an instrument that is commonly used for criminal purposes, under

circumstances not manifestly appropriate for lawful use, with the intent to employ it criminally."

Commonwealth    v.   Foster, 651 A.2d 163, 165 (Pa.Super. 1994). An instrument of a crime is

defined as "anything specially made   .   .   .   or adapted for criminal use," or "anything commonly

used for criminal purposes and possessed by the actor under circumstances not manifestly

appropriate for lawful uses it may have." Commonwealth              v.   Eddowes, 580 A.2d 769, 774

(Pa.Super. 1990).

       In the instant case, Commonwealth presented sufficient evidence to the jury that Mr.

Green, a bystander, saw Appellant place a gun into his pants pocket after Mr. Green heard




                                                  Page 17 of 29
gunshots. (N.T.3. at pg. 197:16-19, 198:14-18). Mr. Green identified Appellant as the person

wearing clothing identical to the clothing found at Appellant's residence. (Id.; See also N.T.3. at

pg. 232:13-19, 237:4-23). Furthermore, the discarded pants recovered from Appellant's

residence contained gunshot residue on both the pants and inside the right front pocket. (N.T.4.

at pg. 71:1-22, 74:3-75:4). A gun, which is clearly an instrument of crime, was not used for a

lawful purpose in the killing of Victim. Therefore, Commonwealth presented sufficient evidence

to the jury to convict Appellant of Possession of an Instrument of Crime under 18 Pa.C.S.

§907(a).

        With respect to Appellant's nine (9) challenges to nine (9) of his ten (10) convictions,

Commonwealth presented sufficient evidence for the jury to find Appellant guilty on the nine (9)

counts, and this Trial Court requests the Pennsylvania Superior Court affirm the jury verdicts and

this Trial Court for reasons as set forth above in this Opinion.

        Appellant's counsel also alleges Commonwealth conducted prosecutorial misconduct in

its closing argument. The case law in Pennsylvania regarding prosecutorial misconduct "is well

settled [in] that a prosecutor has considerable latitude during closing arguments and his

arguments are fair if they are supported by the evidence or use inferences that can reasonably be

derived from the evidence." Commonwealth        v.   Holley, 945 A.2d 241, 250 (Pa. Super. 2008).

Prosecutorial misconduct occurs only where the "unavoidable effect of the comments at issue

was to prejudice the jurors by forming in their minds a fixed bias and hostility toward the

defendant, thus impeding their ability to weigh the evidence objectively and render a true

verdict."   Id Therefore, "an allegation of prosecutorial misconduct requires     [trial courts] to

evaluate whether a defendant received a fair trial, not a perfect trial." Commonwealth    v.   Judy,

978 A.2d 1015, 1019 (Pa. Super. 2009). In determining whether a prosecutor engaged in




                                           Page 18 of 29
 impermissible conduct during closing argument, Pennsylvania follows Section 5.8 of the

 American Bar Association (ABA) Standards provides the following standards:

         (a) The prosecutor may argue all reasonable inferences from evidence in the
        record. It is unprofessional conduct for the prosecutor intentionally to misstate the
        evidence or mislead the jury as to the inferences it may draw.
        (b) It is unprofessional conduct for the prosecutor to express his personal belief or
        opinion as to the truth or falsity of any testimony or evidence or the guilt of the
        defendant.
        (c) The prosecutor should not use arguments calculated to inflame the passions or
        prejudices of the jury.
        (d) The prosecutor should refrain from argument which would divert the jury
        from its duty to decide the case on the evidence, by injecting issues broader than
        the guilt or innocence of the accused under the controlling law, or by making
        predictions of the consequences of the jury's verdict.

Judy, 978 A.2d at 1019-20.

        Moreover, the prosecutor may use visual aids "to assist the jury in understanding the

evidence in appropriate cases, and permission to do so is within the sound discretion of the trial

judge." Commonwealth       v.   Rickabaugh, 706 A.2d 826, 837 (Pa. Super. 1997) (quoting

Commonwealth v. Pelzer, 612 A.2d 407, 412 (Pa. 1992)). Significantly, this rule "applies equally

to demonstrative aids used during the actual trial phase and during the parties' opening and

closing arguments." Id.; see also Pa.R.E. 1006 (a proponent of evidence may use a summary to

prove the content of voluminous recordings that cannot be conveniently played in court if the

originals are available to opposing parties and the court); see also United States v. Crockett, 49

F.3d 1357, 1360-61 (8th Cir. 1995) ("Visual aids that summarize other evidence are generally

permissible pedagogic devices, especially when used to organize complex testimony or

transactions for the jury,"); see also Commonwealth v. Cash, 137 A.3d 1262, 1277 (Pa. 2016)

("[Ajs with the admissibility of other types of evidence, the admissibility of a slow-motion




                                          Page 19 of 29
  videotape rests within the sound discretion of the trial court, and [the Pennsylvania
                                                                                        Supreme
  Court] will not reverse absent an abuse of discretion.").

             The Pennsylvania Supreme Court in Jordan concluded the trial court did
                                                                                    not commit an
 abuse of discretion in permitting Commonwealth's counsel to play a slow-motion
                                                                                surveillance
 videotape during closing argument where two videotapes were played to the jury
                                                                                several times
 during trial; the jury knew two versions of the video tape existed; the time that
                                                                                   transpired was
 displayed on the slowed -down version which Commonwealth repeatedly reminded
                                                                              to the jury;
 and Commonwealth during closing argument emphasized the slowed
                                                               -down portion actually
 encompassed only two seconds. Commonwealth v. Jordan, 65 A.3d 318, 330 (Pa. 2013).

             Courts in other jurisdictions have concluded prosecutors are permitted to
                                                                                       play video
 exhibits, including excerpts of the video exhibits, during closing arguments to the jury.
                                                                                           See e.g.
State   v.   Muhammad, 359 N.J. Super. 361, 383, 820 A.2d 70, 83 (N.J. Super. 2003) (finding
                                                                                             no
abuse of discretion in permitting the playback of video excerpts during
                                                                        prosecutor's closing
argument since the videos "were not taken out of context and did not ,misstate or
                                                                                  distort the
testimony of the witnesses presented" and "were used as an aid to the prosecutor in
                                                                                    presenting
her arguments"); see also Hodges v. State, 194 Ga.App. 837, 392 S.E.2d 262, 263
                                                                                (1990) (replay
of portion of video statement during closing is not a recall of a witness but a verbatim
                                                                                         repetition
of testimony already in evidence, and trial court did not erroneously exercise discretion in

permitting the video); see also State v. Bonanno, 373 So.2d 1284, 1292 (La.1979) ("Because
                                                                                           the
tape recorded statements were properly admitted into evidence at trial, the [trial] court
                                                                                          did not err
in allowing the state to replay the tapes during its closing argument.").

         Where a defendant claimed the prosecutor presented to the jury edited tape-recorded

comments during closing argument to make it appear as though defendant was confessing
                                                                                      to




                                           Page 20 of 29
 murder, the Connecticut Supreme Court held the prosecutor did not engage in prosecutorial

 misconduct. State      v.   Skakel, 276 Conn. 633, 888 A.2d 985 (2006). Specifically, in Skakel,

 defense counsel argued the prosecutor manipulated a tape-recorded interview of defendant with
                                                                                               a
 writer for a book about defendant's life, and that by omitting certain portions of the tape, the

 prosecutor conveyed to the jury an unfair impression of the evidence to the jury. Id. at 1070. The

 Connecticut Supreme Court, however, concluded the presentation was not deceptive as "it was

 not improper for the [prosecutor] to play for the jury approximately two minutes
                                                                                  of the
 defendant's tape-recorded interview      .   .   .   and to display trial exhibit photographs of the victim

 while the tape was being played." Id. at 1069. Specifically, the Connecticut
                                                                              Supreme Court
 explained in Skakel:

         After viewing the audiovisual presentation, we are not persuaded that there is any
         reasonable likelihood that the state's presentation confused the jury or prejudiced
         the defendant in any way. Contrary to the defendant's claim, the presentation
         itself was not deceptive. That presentation consisted of the written transcript of
         the interview . . , which the jury already had seen in its entirety....

Id. (emphasis added). Thus, the Connecticut Supreme Court in Skakel
                                                                    "reject[ed] the defendant's
claim that the [prosecutor's] use of audiovisual aids during closing argument violated
                                                                                       his right to
a fair trial." Id.

         In the instant case, Commonwealth moved for the admission             of a series of unedited video
recordings, which this Trial Court admitted as Commonwealth's Exhibits 36(a) -(j) without

objection from counsel for Appellant. Both counsel also stipulated to the authenticity of said

unedited videos. (See N.T.2. at pg. 10:21-11:6; 11:20-12:2). Said unedited video recordings are

surveillance videos taken from various businesses near the scene of the murder. These unedited

video recordings depict the actions of Appellant and his co-conspirators, as well as Victim
                                                                                            prior
to the shooting and killing of Victim and the events occurring shortly thereafter.




                                                  Page 21 of 29
         During Commonwealth's case -in-chief, the jury in the instant case had the
                                                                                    opportunity to
 watch and hear the individual unedited video surveillance recordings of Exhibits
                                                                                  36(a) -(j) from
 different angles and different surveillance cameras while Detective Janus
                                                                           simultaneously
 narrated as to their contents. (N.T.2. at 12:14-29:11). The individual video recordings
                                                                                         of Exhibits
 36(a) -(j) were unedited so no footage was excised from any of these videos. Particularly
                                                                                           relevant
 to this analysis, this jury watched and heard the contents of Video
                                                                     Exhibit 36(h) ("Unedited
 Video Exhibit 36(h)"), one of the unedited video surveillance recordings from
                                                                               Exhibits 36(a) -(j).
 Specifically, Unedited Video Exhibit 36(h) is a surveillance recording with audio
                                                                                   obtained from
 the CBK Variety Store displaying, at a southwestern direction, the entrance
                                                                             to a parking lot of
 the Polish National Alliance Club ("PNA Club") and part of East 21St
                                                                      Street. (See id at 29:12-
 19). According to the timestamp, Unedited Video Exhibit 36(h)
                                                               shows Appellant and his co-
 conspirators leaving the camera's periphery at approximately 13:41:45. A period of
                                                                                    seventy-
three seconds (from 13:41:45 to 13:42:58) is a lull in activity. A series of
                                                                             eight gunshots are then
heard starting at 13:42:58. The eighth and final gunshot is heard at 13:43:04.

       At issue in this case is Commonwealth's combined video recordings in
                                                                            Exhibits 36(a) -(j),
which consist of independent, unedited surveillance video recordings from
                                                                          various properties,
into an edited compilation video ("Compilation Video Exhibit 38").
                                                                   Commonwealth explained
this Compilation Video Exhibit 38 provided an overview to the jury of the
                                                                          events prior to and
after the shooting of Victim. As explained by Detective Janus during
                                                                     Commonwealth's case -in-
chief, Compilation Video Exhibit 38 is composed of the following:

       BY ADA LIGHTNER:

       Q: So before we view this, explain what this is.

      A: Basically, we have taken all of the videos that we have collected, and we have
      put it in order, and you'll see it through as we have seen it. Some of the areas have



                                         Page 22 of 29
         been edited to make it quicker, more of a time lapse, but it would b[e] an
         overview from where we first started off with this original video where you'll see
         the victim, defendant, second individual and the individual on the bicycle
                                                                                        when
         they come walking this way and running this way, to the last individual coming
         back. You'll see all of the angles simultaneously, like at the same time, to give an
         overview of the incident.

 (Id at 38:22-39:9).

         Regarding the "time lapse" as described by Detective Janus above, Detective
                                                                                     Janus
 indicated to the jury:

        Q: Going to see time jump in the bottom indicating we're moving ahead?
        A: Yes.
        Q: Another jump now?
        A: Another jump....

(Id at 39:10-14).

        Detective Janus confirmed in the following that the Compilation Video Exhibit 38
                                                                                         was
played in the presence of the jury during, Commonwealth's case -in -chief:

        Q: Okay. That's an entire compilation   of the video of those individuals?
        A: Yes, it is.
(Id at 40:24-41:1).

        Commonwealth then moved to admit Compilation Video Exhibit 38, which this Trial

Court admitted with no objection from Appellant's counsel, who indicated he
                                                                            had previously
seen the video:

       ADA LIGHTNER: Couple more things, Your Honor. Now, I want to authenticate
       this next video with the witness. And Attorney Strasser knows this is coming, and
       he's viewed it. So I would ask to play that now and enter it into evidence as
       Commonwealth's 38.

       THE COURT: No objection?

       ATTORNEY STRASSER: No objection. I have seen that.

       THE COURT: Okay.



                                          Page 23 of 29
(Id. at 38:11-20; see also   id at 41:2-8).

       Later, Detective Janus further indicated to the jury that in the Unedited Video
                                                                                       Exhibit
36(h), the seventy-three seconds of footage of lull time before the gunshots were
                                                                                  fired were
included. Detective Janus expressly noted to the jury, however, that in
                                                                        Compilation Video
Exhibit 38, the Commonwealth had excised the seventy-three second lull;

       Q: How long do we have from them disappearing on screen until the
                                                                         shots that killed the
       victim are fired?
       A: Can I come over here? It
       seconds.
                                          would be approximately 73 seconds       - or I'm sorry - 47
       Q: Well,  it's 41[145 to 42[:]58?
      A:   I'm sorry. Yeah. I'm going in the wrong -a minute and        13 seconds.
      Q: Which    would be the 73 seconds that you said a moment ago?
      A: Yes
      Q: And in that time, how many shots were fired?
      A: Eight
      Q: And where did you discover ballistics evidence at?
      A: On cottage in the 2000 block.
      Q: How many individuals       - or how many firearms were you able to uncover evidence of?
      A: Two.
      Q: And were you able to locate any firearms on scene?
      A: No, I was not.
      Q: And were you able to locate any groups        of individuals fleeing the scene?
      A: Yes.
      Q: and how   many individuals were in that group?
     A: Two.
     Q: And were those individuals        - well, what are they doing with their hands as they're
     leaving?
     Q: They were bent. The right arms are bent, placed in what
                                                                appears to be in the front are
      of their pants' pockets on certain cameras, and their left hands are moving freely
                                                                                         or
     -swinging as they're running.
      Q: Okay. You said 73 seconds. Is it fair to say the video is
                                                                      not going to show 73
     seconds?



                                              Page 24 of 29
       A: Correct.
       Q: Because      it's an edited version?
       A.    It's edited. That portion, maybe 65 or 70 seconds are cut out.
(See Notes   of Testimony, Day 3, ("N.T.3") Aug. 2, 2017, at pg. 157:13-159:1) (emphasis added).

       The jury again viewed and heard Unedited Video Exhibit 36(h) in Commonwealth's

case -in-chief when Counsel for Appellant cross-examined Detective Janus regarding events

which occurred shortly before gunshots were heard:

       BY ATTORNEY S'IRASSER:

       Q: This is approximately 1341 hours, again facing in a westerly direction on
                                                                                    the
       corner of 21st and Ash Streets, and there is sound on this? Can you see that,
       Detective Janus?
      A: I can see, I guess.
      Q: We're going to watch this video for a few minutes to get a time frame, because
      I asked Officer Stevens yesterday about the time frame from when the
                                                                                   shots
      occurred to EPD responding, and it would determined (sic) that the affiant would
      be the best person to talk about that.
      A: Okay.


      Q: So we'll play that. For the record, it's 13[:]41:45. So this would be the last
      time that we see any of those four individuals on camera until the shooting; is that
      correct?
      A: Yes.
      Q: So that time is 13[:]41:45.   I'm going to play the video. I want to stop for the
      gunshots, okay?
      A: Okay.
      Q: Can you hear what those individuals are saying?
      A: I cannot, word for word, the entire sentence that individual yelled; I cannot tell
      you that.
      Q: Thank you. Was that a gunshot in the background?
      A: No.
      Q:   Not yet?
      A: There. There was a bunch    of shots.



                                         Page 25 of 29
                           -
        Q: And that at 13 first one at 13[:]42:58? Sony. Something around there. So
                                                                                    it's
        one minute past since we last saw those four individuals to when the      gunshots
        are?
        A: Approximately, yes.
        Q: And   I'm going to play the video again.
 (N.T.3 at 41:18-42:3; 42:22-43:19).

        After Appellant's trial counsel cross-examined Detective Janus,
                                                                        Commonwealth's
 counsel during redirect examination of Detective Janus again played Compilation
                                                                                 Video Exhibit
38 without objection from Appellant's trial counsel:

       ADA LIGHTNER: Your Honor, we're going to play the video again, but I think to
                                                                                     save
       time, we're going to play the compilation portion, if that's okay.

       MR. STRASSER: No objection to that.

(N.T.3 at 125:21-25). Thus, Compilation Video Exhibit 38 was again played to
                                                                             the jury during
the Commonwealth's redirect examination of Detective Janus.

       During closing argument, Commonwealth's counsel, ADA Burns, played
                                                                          Compilation
Video Exhibit 38 to the jury while ADA Bums simultaneously made his closing
                                                                            argument. (See
Notes of Testimony, Jury Trial, Day 4 ("N.T.4"), pg. 12:20-14:16). After the jury
                                                                                  watched and
heard Compilation Video Exhibit 38, ADA Bums repeated to the jury
                                                                  Commonwealth's theory
as to the timeline of the murder and reminded the jury that
                                                            seventy-three seconds had been
excised from Compilation Video Exhibit 38:

      ADA BURNS: From 13[:J41:45 until 13[:]42:58 or 73 seconds from the time the
      last individual goes off camera and until the time of the first shot, that's the
      time-that's the time ---the time elapses before the first shot. And Detective Janus
      testified the distance from the PNA parking lot to Cottage Street is about 200 feet.
      So 73 seconds from the time we last see individuals in the video going
                                                                              westbound
      on East 21st, 73 seconds from then until the first shot. I would submit to
                                                                                     you,
      that's plenty of time for them to go westbound on East 21st, commit the crime and
      come back, and then 73 seconds, we see the defendant, and lo and behold, there's
      the defendant and another individual running eastbound through the PNA
                                                                                  parking
      lot.




                                         Page 26 of 29
  (Id. at 16:14-17:3).

         In Appellant's Post-Sentence Motion, Appellant's trial counsel
                                                                        cited to the non-
  precedential case in Commonwealth        v.   Jackson as supporting authority for his claim

  Commonwealth intentionally presented an altered, edited version of the video to mislead
                                                                                          the jury
 in Commonwealth's closing argument. See Commonwealth v. Jackson, 2016
                                                                       WL 1382909, at *5
 (Pa. Super. Apr. 7, 2016). In Jackson, the Pennsylvania Superior Court
                                                                        reviewed the prosecutor's
 closing argument in a murder trial wherein the prosecutor utilized a
                                                                      PowerPoint Presentation
 which had "dramatic allusions," including images of a manacle. Id. at
                                                                       *5. The Pennsylvania
 Superior Court in Jackson held Commonwealth did not engage in
                                                               prosecutorial misconduct by
 using this PowerPoint Presentation during closing argument. Id. at
                                                                    *5. Specifically, the

 Pennsylvania Superior Court in Jackson concluded "the PowerPoint
                                                                  slides did not convey the
 prosecutor's personal belief or opinion on Jackson's credibility or guilt, did
                                                                                not appeal to the
prejudices of the jury, and did not divert the jury from deciding the
                                                                      case on the evidence
presented at trial." Id. at *6 (citing Judy, 978 A.2d at 1020). The
                                                                    Pennsylvania Superior Court in
Jackson also indicated Commonwealth during closing argument
                                                            was permitted to include
"dramatic allusions" which are within the reasonable bounds of the
                                                                   evidence supplied at trial. Id.
        In the instant case, similar to Jackson, Commonwealth's
                                                                utilization of Compilation Video
Exhibit 38 in closing argument did not convey ADA Burns' personal
                                                                  belief or opinion on
Appellant's credibility or guilt to the jury but merely assisted ADA Bums
                                                                          with conveying to the
jury the chronology of events. ADA Burns did not appeal to the
                                                               prejudices of the jury since the
purpose of playing Compilation Video Exhibit 38 with the
                                                         seventy-three seconds excised, rather
than Unedited Video Exhibit 36(h), was merely "to give an overview
                                                                   of the incident." (N.T.2 at
39:8-9). Commonwealth counsel's playing Compilation Video Exhibit 38 did
                                                                         not divert the jury




                                         Page 27 of 29
 from deciding the case on the evidence presented at trial since, as noted above, Compilation

 Video Exhibit 38 was admitted into evidence during trial with no objection from counsel for

 Appellant. Unlike Jackson, where the PowerPoint was created for purposes of Commonwealth's

 closing argument, in the instant case Unedited Video Exhibit 38 was admitted into evidence in

 Commonwealth's case -in -chief before Commonwealth's closing argument and played several

 times. Thus, unlike Jackson, this Compilation Video Exhibit 38 was not shown to the jury for
                                                                                              the
 first time during Commonwealth's closing argument. Finally, unlike Jackson, Compilation

 Video Exhibit 38 in the instant case does not contain any "dramatic allusions." In the instant

 case, Commonwealth merely excised seventy-three seconds of uneventful footage
                                                                               which is a
mere lull in the video. Thus, to the extent Jackson applies to the instant case, Jackson supports

the conclusion Commonwealth did not commit prosecutorial misconduct during
                                                                           closing
argument.

       Therefore, after review of all transcripts as well as an independent review of both the

Unedited Video Exhibit 36(h) and the Compilation Video Exhibit 38, this Trial judge who

presided over the entire trial and who reinstated Appellant's appeal rights continues to find
                                                                                              and
conclude Commonwealth's presentation of Compilation Video Exhibit 38 during
                                                                            closing
argument did not constitute prosecutorial misconduct. The seventy-three second
                                                                               timeframe that
transpired was repeatedly explained by Commonwealth's counsel to the jury and displayed to
                                                                                           the
jury in Unedited Video Exhibit 36(h) before Commonwealth made its closing argument. The jury

was aware two versions of the videotapes existed during the entire trial, including
                                                                                    closing
argument: one version being the Unedited Video Exhibit 36(h) and one version being

Compilation Video Exhibit 38. Commonwealth was transparent in both the Commonwealth's

case -in-chief and closing argument by informing fully the jury that the seventy-three seconds




                                         Page 28 of 29
 was excised; therefore, this jury was properly explained that these seventy-three
                                                                                   seconds were
not present in Compilation Video Exhibit 38. Consequently, ADA Burns during
                                                                            closing
argument did not mislead nor did he impede this jury's ability to weigh the evidence
                                                                                     objectively
in order to render its true verdicts as to Appellant's guilt on all ten charges.

        For the above reasons, this Trial Court respectfully requests the Pennsylvania
                                                                                       Superior
Court affirm this Trial Court's rulings and this jury's verdicts of Appellant's convictions.



                                                       BY THE COURT:



                                                                  Domitrovich, Judge




cc:   Emily M. Merski, Esq 509 Sassafras Street, Erie, PA 16507
      John H. Daneri, District Attorney, 140 West Sixth Street, Room 506, Erie, PA 16501
      Nathan E. Strasser, Esq., 821 State Street, Erie, PA 16501
      Michael E. Bums, Assistant District Attorney, 140 West Sixth Street, Room 506,
                                                                                        Erie,
                    PA 16501
      Jeremy C. Lightner, Assistant District Attorney, 140 West Sixth Street, Room
                                                                                     506, Erie,
                    PA 16501
      Elizabeth A. Hirz, First Assistant District Attorney, 140 West Sixth Street, Room 506,
                    Erie, PA 16501




                                           Page 29 of 29